Citation Nr: 1729704	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  16-23 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

2. Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1958 and from October 1958 to November 1982.  He died in January 2015.  The Veteran served in the Republic of Vietnam and was awarded both the Combat Infantryman Badge and the Purple Heart.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Board notes that the appellant submitted an application to advance her case on the docket due to advanced age in March 2017 and stated that she is 83 years old (she has since turned 84).  Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  The appellant's March 2017 statement is a motion to expedite his claim due to advanced age.  The Board hereby grants the appellant's motion and this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.






FINDINGS OF FACT

1.  The record reflects that the Veteran died in January 2015.  The death certificate lists the immediate cause of death as heart failure due to or as a consequence of pulmonary hypertension, with renal failure as a significant condition contributing to the death.

2.  The Veteran was not a former prisoner of war (POW).

3.  The Veteran was not rated 100 percent disabled continuously since the date of his discharge from service and for at least five years immediately preceding his death.

4.  The Veteran was not continuously rated totally disabled during the 10 years preceding the Veteran's death.


CONCLUSION OF LAW

1.  The criteria for DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the claim of entitlement to DIC under 38 U.S.C.A. § 1318, it is the law, and not the facts, that is dispositive of the appeal; therefore, the duties to notify and assist imposed by VCAA are not applicable to this claim.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis under 38 U.S.C.A. § 1318

VA pays DIC benefits to the surviving spouse of a deceased veteran who was in receipt of, or entitled to receive compensation, at the time of his death for a service-connected disability that was rated totally disabling if (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) if the disability was rated by the VA as totally disabling continuously since a veteran's release from active duty and for at least five years immediately preceding death; or (3) if the veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b). 

For purposes of 38 U.S.C.A. § 1318, "entitled to receive" means that at the time of death, the veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments because the veteran's whereabouts were unknown, but the veteran otherwise was entitled to continued payment based on a total service-connected disability rating; or (6) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  See 38 C.F.R. § 3.22.

The Board find that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are not met.  The evidence of record does not reflect that the Veteran was a former POW.  Furthermore, the Veteran separated from service in November 1982 and first had a combined disability rating of 100 percent from December 10, 2013.  Therefore, the Veteran was not in receipt of a total evaluation continuously since the date of his discharge from service and for at least five years immediately preceding his death.

The Veteran was not rated 100 percent disabled for the 10-year period immediately preceding his death.  The record reflects that the Veteran died in January 2015.  The Veteran had a combined disability rating of 40 percent from December 1, 1982, 90 percent from August 30, 2006, and 100 percent from December 10, 2013; therefore, it is not legally possible to establish a 100 percent rating for a 10 year period to meet the eligibility requirement for DIC 38 U.S.C.A. § 1318.  For these reasons, DIC under 38 U.S.C.A. § 1318 is precluded.  Per application of Rodriguez v. Peake, 511 F.3d 1147 (Fed Cir. 2008), the Board need not review whether there is any disorder of record for which service connection could have been established and then assigned a total rating for the appropriate period of time so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318, also known as "hypothetical entitlement."  See also Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); 38 C.F.R. § 3.22.  In addition, neither the Veteran (during his lifetime) nor the appellant has raised a motion of clear and unmistakable error with respect to any final rating action on file.

As the evidence shows the Veteran (i) was not continuously rated totally disabled during the 10 years preceding his death, (ii) was not in receipt of a total evaluation continuously since the date of his discharge from service and for at least five years immediately preceding his death, or (iii) was not a former prisoner of war, the criteria for DIC pursuant to 38 U.S.C.A. § 1318 have not been met.  Therefore, the appellant's claim for compensation under 38 U.S.C.A. § 1318 is without legal merit.  As the law is dispositive of this claim, it must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal for DIC under 38 U.S.C.A. § 1318, being without legal merit, is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appellant's claims. 

After the Veteran died in January 2015, records of the Veteran's treatment prior to his death were not associated with his file.  The most recent VA treatment records are from June 2014.  They do not include treatment for heart failure or pulmonary hypertension.  The Veteran's death certificate indicates he died after inpatient hospital treatment, but no records of this treatment have been associated with the file.  Thus, efforts should be made to obtain evidence of the Veteran's treatment before his death.  

Moreover, VA has not obtained a medical opinion addressing a possible connection between the cause of the Veteran's death and his service-connected disabilities.  The Veteran's death certificate listed pulmonary hypertension for "years" as an immediate cause of the Veteran's death and he was service connected for hypertension for many years prior to his death.  The Veteran's death certificate also lists the condition of "heart failure" as an immediate cause of the Veteran's death.  While the Veteran was not service connected for heart disease prior to his death, the Board notes that the Veteran's service in Vietnam entitles him to the presumption of exposure to herbicides and ischemic heart disease is a disease associated with exposure to herbicides.  38 C.F.R. § 3.309(e).  Thus, the record suggests another avenue to support entitlement to service connection for the cause of the Veteran's death.  Because there is insufficient competent medical evidence to resolve the claims in the appellant's favor, a VA opinion is required on remand.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and ask that she submit or authorize VA to obtain (by way of VA Form 21-4142) the terminal private treatment records of the Veteran. Specifically, the records in question are any records of hospitalization or inpatient treatment in the months prior to the Veteran's death. If she provides a completed release form authorizing VA to obtain these records, then attempt to secure them in compliance with VA law and regulation.  See 38 C.F.R. § 3.159(c)(1).  All efforts to obtain these records, including follow-up requests if appropriate, should be fully documented.  The appellant and her representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.  

2.  After the above development has been completed and all records associated with the claims file, request a VA medical opinion from a health professional with appropriate expertise to determine the nature and etiology of the Veteran's cause of death.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should then:

 a)  Provide an opinion, with supporting clinical rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's immediate or underlying cause of death was etiologically related to the Veteran's service, to include his in-service exposure to herbicides.

b)  Provide an opinion, with supporting clinical rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected hypertension was the immediate or underlying cause of death or was etiologically related to the Veteran's death.  

 c)  Provide an opinion, with supporting clinical rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the service-connected hypertension contributed substantially or materially to the cause of the Veteran's death; combined to cause the Veteran's death; or aided or lent assistance to the production of the Veteran's death.

d)  Provide an opinion, with supporting clinical rationale, as to whether it is as least as likely as not (50 percent or greater probability) that the Veteran's "heart failure" was related to his service, to include as due to exposure to herbicides.

3.  After the above development has been completed, readjudicate the issue on appeal.  If the benefit sought remains denied, the appellant and her representative should be provided with a supplemental statement of the case, afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


